Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An AFCP amendment was received from Applicant on 3 March 2021.  Claims 1-6, 11-16 are remaining in the action.  Claims 1 and11 are amended by Examiner’s amendment.  Claims 1-6, 11-16 are allowed.

Specification
The specification received 3 March 2021 is accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Economou on 13 March 2021.

Claim 1 (Amend L5):
float elements havinq a cross-section that is one of trianqular, crescent- shaped, 

Claim 11 (Amend L10-11):
wherein the buoyant float elements havinq a cross-section that is one of trianqular,  crescent-shaped, oval, and tear drop-shaped, comprising the steps of: 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        13 March 2021